                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 MELISSA MCMILLAN,

        Plaintiff,
                                                   Case No. 1:18-cv-733
 v.
                                                   HONORABLE PAUL L. MALONEY
 COVERT TOWNSHIP, MICHIGAN,
 et al.,

        Defendants.
 ____________________________/


                     ORDER OF DISMISSAL AS TO DEFENDANT FRITZ

       This Court having issued an Order to Show Cause as to Defendant Erich Fritz (ECF No.

16) and having heard no response:

       NOW THEREFORE, pursuant to Rule 41.1 of the Federal Rules of Civil Procedure, this

matter as to Defendant Fritz is hereby DISMISSED without prejudice for lack of prosecution.

               IT IS SO ORDERED.



Dated: October 18, 2018                                   /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
